 



EXHIBIT 10.51
O3B NETWORKS LIMITED
PREEMPTIVE RIGHTS AGREEMENT
     This Preemptive Rights Agreement (the “Agreement”) is entered into as of
the 4th day of January, 2008, by and among O3B Networks Limited, a private
company limited by shares organized under the laws of Jersey (the “Company”),
LGI Ventures B.V. (the “Preferred Investor”), and each of the persons and
entities listed on Exhibit A hereto (the “Initial Common Investors” and,
together with the Preferred Investor, the “Investors”).
Recitals
     Whereas, the Preferred Investor is purchasing Series A Preference Shares of
the Company (the “Series A Preference Shares”) pursuant to that certain Series A
Preference Share Purchase Agreement (the “Purchase Agreement”) of even date
herewith (the “Investment”);
     Whereas, the Preferred Investor’s entry into the Purchase Agreement is
expressly conditioned upon the execution and delivery of this Agreement by the
other parties hereto; and
     Whereas, in connection with the consummation of the Investment, the parties
desire to enter into this Agreement in order to grant preemptive rights to the
Investors as set forth below.
     Now, Therefore, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
SECTION 1. GENERAL.
     1.1 Definitions. As used in this Agreement the following terms shall have
the following respective meanings:
          (a) An “Affiliate” of the Preferred Investor shall mean any person or
entity that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, the Preferred
Investor.
          (b) “Common Shares” shall mean the Common Shares of the Company.
          (c) “Non-U.S. Legal Requirements” shall mean, in the case of a public
offering or registration of any of the Company’s securities on a public
securities exchange (whether regulated or otherwise) in the United Kingdom or
elsewhere in the world other than the United States all applicable laws,
regulations or other legal requirements necessary to permit the unrestricted
sale of such securities to be registered in such jurisdiction and on such market
by the Company or the Holders of such securities, as the case may be.
          (d) “Qualified IPO” shall mean the first firmly underwritten public
offering pursuant to an effective Registration Statement under the Securities
Act or Non-U.S. Legal Requirements (i) covering the offer and sale of Common
Shares for the account of the Company

Page 1 of 7



--------------------------------------------------------------------------------



 



that values the Company at not less than €121,250,000 prior to the consummation
of such offering and in which the net cash proceeds to the Company (after
underwriting discounts, commissions and fees) are at least €34,750,000 (or its
equivalent in U.S. dollars if such offering is effected in the United States)
and (ii) after which the Common Shares are listed on the New York Stock
Exchange, the Nasdaq Global Market, the Nasdaq Global Select Market or a
designated offshore securities market (as defined in Regulation S under the
Securities Act).
          (e) “Registration Statement” shall mean (i) with respect to an
offering of the Company’s securities in the United States, a registration
statement as defined in the Securities Act and (ii) with respect to the offering
of the Company’s securities in non-U.S. jurisdictions, the comparable documents
required under applicable Non-U.S. Legal Requirements for the relevant
securities to be registered, listed, admitted to trading or otherwise and
includes, without limitation, prospectuses, listing particulars and admission
documents.
          (f) “SEC” or “Commission” shall mean the U.S. Securities and Exchange
Commission.
          (g) “Securities Act” shall mean the U.S. Securities Act of 1933, as
amended.
SECTION 2. PREEMPTIVE RIGHTS.
     2.1 Subsequent Offerings. Each Investor shall have a preemptive right to
purchase its pro rata share of all Equity Securities (as defined below) that the
Company may, from time to time, propose to sell and issue after the date of this
Agreement, other than the Equity Securities excluded by Section 2.4 hereof. For
this purpose, each Investor’s pro rata share is equal to the ratio of (a) the
number of Common Shares (including all Common Shares issuable or issued upon
conversion of the Series A Preference Shares or upon the exercise or conversion
of outstanding warrants or options or convertible securities) of which such
Investor, together with its Affiliates, is a holder or would be a holder upon
conversion or exercise at the time notice of the proposed issuance of such
Equity Securities is given by the Company pursuant to Section 2.2 to (b) the
total number of Common Shares (including all Common Shares issued or issuable
upon conversion of the Series A Preference Shares or upon the exercise or
conversion of any outstanding warrants or options or convertible securities)
outstanding immediately prior to the issuance of such Equity Securities. The
term “Equity Securities” shall mean (i) any Common Shares, Preference Shares or
other equity security of the Company, (ii) any security convertible into or
exercisable or exchangeable for, with or without consideration, any Common
Shares, Preference Shares or other equity security of the Company (including any
option to purchase such a convertible security), (iii) any security carrying any
warrant or right to subscribe to or purchase any Common Shares, Preference
Shares or other equity security of the Company or (iv) any such warrant or
right.
     2.2 Exercise of Rights. If the Company proposes to issue any Equity
Securities, it shall give each Investor written notice of its intention,
describing the Equity Securities and the price and other terms and conditions
upon which the Company proposes to issue the same. Each Investor shall have ten
(10) days from the date such notice is deemed given to exercise its right to
purchase its pro rata share of the Equity Securities on the terms and conditions
specified in the notice by giving written notice thereof to the Company.
Notwithstanding the foregoing, the

Page 2 of 7



--------------------------------------------------------------------------------



 



Company shall not be required to offer or sell such Equity Securities to any
Investor if doing so would cause the Company to be in violation of applicable
securities laws by virtue of such offer or sale.
     2.3 Issuance of Equity Securities to Other Persons. The Company shall have
ninety (90) days after the end of the aforementioned 10-day period to sell the
Equity Securities in respect of which the Investor’s rights were not exercised,
at a price not lower and upon terms and conditions not more favorable to the
purchasers thereof than specified in the Company’s notice to the Investors
pursuant to Section 2.2 hereof. If the Company has not sold such Equity
Securities within ninety (90) days after the end of the aforementioned 10-day
period the Company shall not thereafter issue or sell any Equity Securities
without first offering such securities to the Investors in the manner provided
above.
     2.4 Excluded Securities. The preemptive rights established by this
Section 2 shall have no application to any of the following Equity Securities:
          (a) Common Shares and/or options, warrants or other Common Share
purchase rights and the Common Shares issued pursuant to such options, warrants
or other rights issued or to be issued after the date hereof to employees,
officers or directors of, or consultants or advisors to the Company or any
subsidiary, pursuant to share purchase or share option plans or other
arrangements that are approved by the Company’s Board of Directors (the
“Board”);
          (b) shares issued upon conversion of the Series A Preference Shares
and shares issued pursuant to any rights, agreements, options or warrants
granted after the date of this Agreement, so long as the preemptive rights
established by this Section 2 were complied with, waived, or were inapplicable
pursuant to any provision of this Section 2.4 with respect to the initial sale
or grant by the Company of such rights, agreements, options or warrants;
          (c) any Equity Securities issued pursuant to an acquisition by the
Company of the capital stock or assets of another company (including by way of
merger or consolidation), provided such acquisition is approved by the Board;
          (d) any Equity Securities issued in connection with any share split,
share dividend on or recapitalization of the outstanding Equity Securities of
the Company;
          (e) any Equity Securities representing in the aggregate not more than
1.0% of the outstanding Common Shares issued pursuant to arrangements with the
Company’s vendors or suppliers, any equipment loan or leasing arrangement, real
property leasing arrangement, or debt financing from a bank or similar financial
or lending institution, in each case provided that such arrangement or financing
is approved by the Board;
          (f) any Equity Securities that are issued by the Company pursuant to a
Qualified IPO or in a transaction that closes on or before June 30, 2008 and
values the outstanding equity of the Company immediately prior to such
transaction at not less than €346,000,000;
          (g) any Equity Securities issued by the Company pursuant to the terms
of Section 3 of the Purchase Agreement;

Page 3 of 7



--------------------------------------------------------------------------------



 



          (h) any Common Shares sold on or prior to February 15, 2008 at a price
of not less than €4,754 per share and for an aggregate purchase price not to
exceed €1,765,206; provided that the Company has presented the Preferred
Investor a list of the proposed purchasers of such Common Shares on or prior to
January 15, 2008 (which purchasers may include Gregory Wyler and members of his
immediate family); and
          (i) any Equity Securities representing in the aggregate, on an as
converted or as exercised basis if applicable, not more than 10.0% of the
outstanding Common Shares of the Company on a pro forma basis after giving
effect to the issuance of all Common Shares issuable or issued upon conversion
of the Series A Preference Shares or other outstanding convertible securities;
provided that such sale of Equity Securities pursuant to this paragraph (i) is
completed on or prior to June 30, 2008 at a Common Share equivalent price per
share equal to or greater than 1.5 times the quotient of (A) the sum of (x)
€51,965,666 plus (y) the proceeds actually received by the Company from the
issuance of any Common Shares pursuant to Section 2.4(h) plus (z) the proceeds
actually received by the Company from the issuance of any Series A Preference
Shares issued pursuant to Section 3 of the Purchase Agreement, divided by
(B) the number of outstanding Common Shares (including all Common Shares
issuable or issued upon conversion of the Series A Preference Shares or other
outstanding convertible securities) immediately prior to such sale.
SECTION 3. MISCELLANEOUS.
     3.1 Governing Law. This Agreement shall be governed by and construed under
the laws of the State of New York in all respects as such laws are applied to
agreements among New York residents entered into and to be performed entirely
within New York, without reference to conflicts of laws or principles thereof.
The parties agree that any action brought by either party under or in relation
to this Agreement, including without limitation to interpret or enforce any
provision of this Agreement, shall be brought in, and each party agrees to and
does hereby submit to the jurisdiction and venue of, any state or federal court
located in the City and County of New York.
     3.2 Successors and Assigns. The provisions hereof shall inure to the
benefit of, and be binding upon, the parties hereto and their respective
successors and permitted assigns; provided that, except for an assignment by the
Preferred Investor to an Affiliate of the Preferred Investor, no party hereto
may assign its rights under this Agreement without the consent of the other
parties hereto whose rights have not terminated pursuant to Section 3.5.
     3.3 Entire Agreement. This Agreement, the Purchase Agreement and the other
documents delivered pursuant thereto constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and no party shall be liable or bound to any other in any manner by any
oral or written representations, warranties, covenants and agreements except as
specifically set forth herein and therein. Each party expressly represents and
warrants that it is not relying on any oral or written representations,
warranties, covenants or agreements outside of this Agreement.
     3.4 Severability. In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such

Page 4 of 7



--------------------------------------------------------------------------------



 



invalidity, illegality, or unenforceability shall not affect any other
provisions of this Agreement, and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.
     3.5 Term. This Agreement shall continue in full force and effect from the
date hereof through the closing of a Qualified IPO; provided that the preemptive
rights of the Investors set forth in Section 2 shall terminate as to any such
Investor in the event that such Investor does not exercise in full its
preemptive rights set forth in Section 2.2 in connection with any issuance of
Equity Securities by the Company pursuant to which it is entitled to do so.
     3.6 Amendment and Waiver. This Agreement may be amended or modified, and
the rights or obligations of the parties hereunder may be waived, only upon the
written consent of: (i) the Company, (ii) the Preferred Investor and (iii) the
holders of a majority of the Common Shares held by the Initial Common Investors
at such time; provided that no such consent shall be required from the Company
or any Investor in the event that such party’s preemptive rights have terminated
in accordance with Section 3.5. Any amendment or waiver effected in accordance
with the previous sentence of this Section 3.6 shall be binding upon each of the
Investors.
     3.7 Delays or Omissions. Subject to Section 3.5, it is agreed that no delay
or omission to exercise any right, power, or remedy accruing to any party, upon
any breach, default or noncompliance by another party under this Agreement shall
impair any such right, power, or remedy, nor shall it be construed to be a
waiver of any such breach, default or noncompliance, or any acquiescence
therein, or of any similar breach, default or noncompliance thereafter
occurring. It is further agreed that any waiver, permit, consent, or approval of
any kind or character on any party’s part of any breach, default or
noncompliance under the Agreement or any waiver on such party’s part of any
provisions or conditions of this Agreement must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement, by law, or otherwise afforded to any
party, shall be cumulative and not alternative.
     3.8 Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, or (b) upon receipt of confirmation of delivery to the
party to be notified by Federal Express, DHL, UPS or a similar reputable
international overnight courier service. All communications shall be sent to the
party to be notified at the address as set forth on the signature pages hereof
or at such other address as such party may designate by written notice to the
other parties hereto.
     3.9 Attorneys’ Fees. In the event that any suit or action is instituted
under or in relation to this Agreement, including without limitation to enforce
any provision in this Agreement, the prevailing party in such dispute shall be
entitled to recover from the losing party all fees, costs and expenses of
enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.
     3.10 Titles and Subtitles. The titles of the sections and subsections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

Page 5 of 7



--------------------------------------------------------------------------------



 



     3.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
     3.12 Pronouns. All pronouns contained herein, and any variations thereof,
shall be deemed to refer to the masculine, feminine or neutral, singular or
plural, as to the identity of the parties hereto may require.
     3.13 Subsequent Preemptive Rights. The Company shall not grant to the
purchasers of any Equity Securities issued pursuant to Section 2.4(h) or (i) or
to Paul Gould as a purchaser of Common Shares acquired from Gregory Wyler
preemptive rights more favorable than the preemptive rights granted to the
Investors hereunder.
[THIS SPACE INTENTIONALLY LEFT BLANK]

Page 6 of 7



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have executed this Preemptive Rights
Agreement as of the date set forth in the first paragraph hereof.

     
COMPANY:
  PREFERRED INVESTOR:
 
   
O3B NETWORKS LIMITED
  LGI VENTURES B.V.

                                 
By:
  /s/ Greg Wyler           By:   /s/ Yvonne Van Eck                      
 
  Name:   Greg Wyler               Name:        
 
  Title:   CEO               Title:        
 
                               
 
              By:   /s/ Chris Smith                      
 
      03B Networks Limited               Address:        
 
     
 
                 
 
   
 
      Channel House, Green Street                                              
   
 
      St. Helier, Jersey JE2 4UH                        
 
                                INITIAL COMMON INVESTORS:                      
 
/s/ Greg Wyler
                                                  GREGORY WYLER                
       
 
                               
 
      P.O. Box 025250 #60714                        
 
                               
 
      Miami, Florida 33102-5250                                                
         
/s/ John Dick
                                                  JOHN DICK                    
   
 
                               
 
  Address:   St. John’s Manor                        
 
                               
 
      Jersey, C.I. JE3 4EH                                                      

 



--------------------------------------------------------------------------------



 



Exhibit A
Initial Common Investors
John Dick
Greg Wyler

 